      Case 1:10-cv-00781-EAW-JJM Document 463 Filed 07/26/19 Page 1 of 3




J.C. ROZENDAAL
DIRECTOR
202.772.8747
FAX: 202.371.2540
JCROZENDAAL@STERNEKESSLER.COM



July 26, 2019


The Honorable Jeremiah J. McCarthy                                                            Via ECF
United States Magistrate Judge
United States District Court
 for the Western District of New York
2 Niagara Square
Buffalo, New York 14202

       Re:      Steuben Foods, Inc. v. Shibuya Hoppmann Corp. et al.,
                No. 1:10-cv-00781-EAW-JJM

Dear Judge McCarthy,

        Defendants Shibuya Hoppmann Corporation (“Shibuya Hoppmann”), and HP Hood LLC
(“Hood”) (collectively, “Shibuya and Hood”), respectfully submit this Letter Brief in response to
Your Honor’s Text Order of July 16, 2019 (Dkt. 461) and in response to Plaintiff Steuben Foods,
Inc. (“Steuben”)’s Letter Brief filed July 23, 2019 (Dkt. 462). The recent opinion of the Federal
Circuit affirming the dismissal of a patent infringement case due to improper venue in Westech
Aerosol Corp. v. 3M Co., No. 2018-1699, 2019 WL 2896381 (Fed. Cir. July 5, 2019) is pertinent
to the pending Second Renewed Motion to Dismiss or Transfer due to Improper Venue (“Second
Renewed Venue Motion”). Westech confirms the principle that, to avoid dismissal or transfer
due to improper venue in a patent case, the plaintiff must plead specific facts—not merely
conclusory allegations or legal conclusions—establishing that the district where the suit was
brought is a proper venue under 28 U.S.C. § 1400(b).

        That statutory section has two prongs: Venue in a patent infringement case is proper
either in “the judicial district where the defendant resides” or “where the defendant has
committed acts of infringement and has a regular and established place of business.” 28 U.S.C.
§ 1400(b). In the present case, Steuben has not alleged facts indicating that either Shibuya
Hoppmann or Hood satisfies either prong of that test, nor could Steuben responsibly do so. It is
therefore abundantly clear that venue is not proper in this District as to these defendants.

       Westech confirms that questions of venue are legal issues subject to de novo review on
appeal. Slip Op. at 5. The Federal Circuit held that the plaintiff has the burden of establishing
proper venue. Id. (citing In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018)). The
Federal Circuit held, further, that the plaintiff must plead facts establishing venue if it wishes to
avoid dismissal because “[c]onclusory allegations or legal conclusions masquerading as factual
conclusions will not suffice to prevent a motion to dismiss.” Id. at 6 (quoting McZeal v. Sprint
      Case 1:10-cv-00781-EAW-JJM Document 463 Filed 07/26/19 Page 2 of 3
Hon. Jeremiah J. McCarthy
July 26, 2019
Page 2

Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (internal quotation marks and citation
omitted).

        The district court in Westech had dismissed Westech’s case due to Westech’s failure to
meet its burden of pleading facts sufficient to establish proper venue. When Westech appealed
on the ground that it should not have to plead additional facts to avoid dismissal, the Federal
Circuit deemed Westech’s appeal, as argued, to be “frivolous.” Slip Op. at 8. The Federal Circuit
refrained from sanctioning Westech only due to the “unique procedural posture” of the case—
namely, because the Federal Circuit’s ZTE decision had not come out at the time the appeal was
filed, so the question of who had the burden to show the facts establishing proper venue had not
yet been explicitly decided. Id.

        Now that ZTE and Westech have been decided, however, Steuben has no excuse for
continuing to oppose dismissal or transfer of its case against Shibuya and Hood on venue
grounds. Steuben’s arguments are every bit as weak, under current law, as those that nearly
resulted in sanctions in Westech.

        Steuben essentially concedes that it cannot plead relevant facts supporting venue in this
District when it says in its July 23 Letter Brief that the question before the Court is one not of
proper venue but rather of “forfeiture.” Dkt. 462 at 2. But Steuben conveniently omits from its
Letter Brief (and, indeed, all of its other briefs, too) any mention of In re Oath Holdings Inc.,
908 F.3d 1301 (Fed. Cir. 2018), a case cited in Shibuya and Hood’s Second Renewed Venue
Motion that rejects Steuben’s forfeiture theory and holds that pre-TC Heartland participation in a
case is irrelevant to the forfeiture inquiry. See id. at 1306. As the Federal Circuit observed, a
defendant “cannot be faulted for waiting to present a venue objection until after TC Heartland
was decided,” since “the defense could not properly have been adopted by the district court
[before] that time.” Id.

         Moreover, this Court has explicitly stated that Shibuya and Hood’s post-TC Heartland
participation “will in no way . . . be deemed a waiver of [Shibuya and Hood’s] position that
[Shibuya and Hood’s] case belongs in the District of Delaware,” because Shibuya and Hood
have steadfastly maintained their venue objection since shortly after TC Heartland came down.
Hr’g Tr. 58:16-59:5 (Apr. 30, 2018). That accords with the Federal Circuit’s instruction in its
mandamus ruling in this case that this Court should “not count litigation activity stemming from
the delay of the court’s own making in reaching the motion to dismiss or transfer against
[Shibuya and Hood’s] request.” In re Shibuya Hoppmann Corp., No. 2018-136 (Fed. Cir. May 1,
2018), Dkt. 13 at 3 (unpublished). Accordingly, Shibuya and Hood have not forfeited their rights
to litigate this case in a proper venue. And Westech underscores the flimsiness of Steuben’s
opposition to the pending Second Renewed Venue Motion.
      Case 1:10-cv-00781-EAW-JJM Document 463 Filed 07/26/19 Page 3 of 3
Hon. Jeremiah J. McCarthy
July 26, 2019
Page 3

                                   Respectfully submitted,

                                   STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.




                                   J.C. Rozendaal



cc: Counsel of Record
